NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MICHAEL WILLIAM BOND,                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D17-2312
                                              )
LAUREN BETH BOND,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed March 2, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
John S. Carlin, Judge.

Michael W. Bond, pro se.

Linda Fried of Fried & Fried, P.A., Fort
Myers, for Appellee.



PER CURIAM.

              Michael Bond, the husband, appeals the circuit court's order awarding

Lauren Bond, the wife, temporary appellate attorney's fees. We have jurisdiction. See

Fla. R. App. P. 9.130(a)(3)(C)(iii). The wife concedes error in light of our prior decision

in Bond v. Bond, 224 So. 3d 874 (Fla. 2d DCA 2017). We accept the wife's concession
of error, reverse the order awarding temporary appellate attorney's fees, and remand for

further proceedings consistent with this opinion.

             Reversed and remanded for further proceedings.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.




                                           -2-